 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALOYSIUS P. FRANKLIN,                                No. 2:18-cv-0942 DB P
12                              Plaintiff,
13              v.                                         ORDER
14    CALIFORNIA HEALTH CARE
      FACILITY, STOCKTON, et al.,
15
                                Defendants.
16

17

18             Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

19   U.S.C. § 1983. By order dated January 23, 2019, plaintiff was directed to file an amended

20   complaint or a notice of voluntary dismissal. (ECF No. 9.) Plaintiff has requested an extension

21   of time to file an amended complaint. Good cause appearing, IT IS HEREBY ORDERED that:

22             1. Plaintiff’s motion for an extension of time (ECF No. 10) is granted; and

23             2. Plaintiff is granted forty-five days from the date of this order in which to file an

24   amended complaint.

25    Dated: February 28, 2019

26
27   DLB:12
     DLB:1/Orders/Prisoner.Civil.Rights/fran0942.36amc
28
